PER CURIAM:
Donald Ray Barber petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his pending motion. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court has taken the action sought by Barber. Accordingly, because the district court has recently decided Barber’s case, we deny the mandamus petition as moot. We grant Barber’s motion for leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.